USDC IN/ND case 3:19-cv-01097-PPS-MGG document 88 filed 04/13/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DONALD J. STANLEY,

                      Plaintiff,

                     v.                          CAUSE NO. 3:19CV1097-PPS/MGG

 WARDEN, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Donald J. Stanley, a prisoner without a lawyer, is proceeding in this case against

three defendants. Of relevance here, Stanley is proceeding “against Dr. Jackson in his

individual capacity for monetary damages on his claim that Dr. Jackson was

deliberately indifferent to Stanley’s pain associated with headaches during a medical

appointment in February 2020, in violation of the Eighth Amendment . . ..” ECF 55 at

11.1 Dr. Jackson moved for summary judgment, arguing that Stanley did not exhaust his

administrative remedies before filing suit. ECF 79. Stanley filed a response. ECF 84. Dr.

Jackson filed a reply. ECF 87. The summary judgment motion is now fully briefed and

ripe for ruling.




       1Stanley is also proceeding on claims against two other defendants: “against the
Warden of the Westville Correctional Center in his official capacity for injunctive relief
to provide Stanley with adequate treatment for his sleep apnea and adequate soap to
clean his CPAP machine and provide for his personal hygiene, as required by the
Eighth Amendment,” and “against Nurse Livers in her individual capacity for
monetary damages on his claim that Nurse Livers was deliberately indifferent to his
need for treatment with a CPAP machine in April and May of 2020, in violation of the
Eighth Amendment . . ..” ECF 55 at 10-11. Neither the Warden nor Nurse Livers have
moved for summary judgment.
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 88 filed 04/13/21 page 2 of 5


       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine issue of material fact exists when “the evidence is such that a

reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material fact

exists, I must construe all facts in the light most favorable to the non-moving party and

draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th

Cir. 2003). However, a party opposing a properly supported summary judgment

motion may not rely merely on allegations or denials in its own pleading, but rather

must “marshal and present the court with the evidence she contends will prove her

case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences

relying on mere speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v.

AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut

up moment in a lawsuit . . ..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The

Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Nevertheless, “[f]ailure to exhaust is an


                                              2
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 88 filed 04/13/21 page 3 of 5


affirmative defense that a defendant has the burden of proving.” King v. McCarty, 781

F.3d 889, 893 (7th Cir. 2015).

       Dr. Jackson submits an affidavit from John Harvil, the Grievance Specialist at the

Westville Correctional Facility, who attests that Stanley has not exhausted his claim

against Dr. Jackson because Stanley “has never filed any informal or formal grievances

or appeals related to Dr. Jackson’s care of Offender Stanley’s headaches.” ECF 79-1 at 7-

8. Harvil states that Stanley filed Grievance No. 111637 to complain of his February 7,

2020 visit with Dr. Jackson, but asserts that this grievance did not relate to Dr. Jackson’s

care of Stanley’s headaches. Id. at 7.

       Harvil attaches copies of the records related to Grievance 111637, which show

the following. ECF 79-4. In Grievance 111637, Stanley complained that he had

attempted to speak with Dr. Jackson about the need to clean and calibrate his CPAP

machine during a chronic care visit on February 7, 2020, and that Dr. Jackson had

become hostile and had started to yell at Stanley until Stanley asked to leave out of fear

that Dr. Jackson would assault him. Id. at 7. Grievance 111637 requested as relief that

Stanley’s CPAP machine be “calibrated by sleep specialist [and] cleaned by sleep

specialist.” Id. The prison responded to Grievance 111637 that Stanley had been

instructed “to order dial soap from [commissary] to clean his CPAP machine,” and

Stanley appealed that he was “indigent and cannot afford to purchase any soap from

commissary.” Id. at 1, 3.

       Dr. Jackson argues that Stanley cannot rely on Grievance 111637 as his basis for

meeting his exhaustion requirement because it challenges Dr. Jackson’s “failure to have


                                             3
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 88 filed 04/13/21 page 4 of 5


his CPAP machine cleaned and calibrated” and “makes no mention of Dr. Jackson’s

failure to treat his headaches.” ECF 80 at 13-14. Stanley files a one paragraph response,

which does not specifically address Grievance 111637. See ECF 84. Instead, Stanley

states only that “he did exhaust his administrative rights in regards to treatment of his

headaches” and that “this issue would best be settled at a Pavey2 hearing.” Id. at 1.

Because Stanley offers no facts or details explaining how he exhausted his remedies or

what disputes would be resolved at a Pavey hearing, his response is insufficient to

create a material dispute of fact. See Goodman, 621 F.3d at 654; Trade Fin. Partners, 573

F.3d at 407. Moreover, it is clear from the record that Stanley cannot rely on Grievance

111637 to show that he exhausted his remedies against Dr. Jackson, as Grievance 111637

does not relate to Stanley’s claim that Dr. Jackson “was deliberately indifferent to

Stanley’s pain associated with headaches.” See ECF 55 at 11; Maddox v. Love, 655 F.3d

709, 722 (7th Cir. 2011) (holding that exhaustion is designed to provide the prison with

notice of the problem and give them an opportunity to fix it). For these reasons, I accept

as undisputed that Stanley never filed any grievance related to Dr. Jackson’s treatment

of his headaches.

       Thus, the undisputed evidence shows that Stanley did not exhaust his

administrative remedies regarding his deliberate indifference claim against Dr. Jackson.

Therefore summary judgment must be granted in favor of Dr. Jackson. Because Nurse




       2   Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008).



                                                4
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 88 filed 04/13/21 page 5 of 5


Livers and the Warden have not moved for summary judgment, Stanley may proceed

against those defendants on the claims previously permitted to go forward. ECF 55.

      ACCORDINGLY, the court:

      (1) GRANTS Dr. Jackson’s summary judgment motion (ECF 79);

      (2) DISMISSES Donald Stanley’s claim against Dr. Jackson without prejudice;

         and

      (3) REMINDS the parties Donald Stanley is proceeding in this case only on the

         two remaining claims against the Warden and Nurse Livers.

      SO ORDERED on April 13, 2021.

                                                /s/ Philip P. Simon
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
